


109 HR 5637 : To streamline the regulation of nonadmitted insurance and

U.S. House of Representatives
2006-11-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		IIB
		109th CONGRESS
		2d Session
		H. R. 5637
		IN THE SENATE OF THE UNITED STATES
		
			September 28, 2006
			Received
		
		
			November 13, 2006
			 Read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		AN ACT
		To streamline the regulation of nonadmitted insurance and
		  reinsurance, and for other purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 TitleThis Act may be cited as the Nonadmitted and
			 Reinsurance Reform Act of 2006.
			(b)Table of
			 ContentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of
				contents
					Sec. 2. Effective date
					TITLE I—NONADMITTED INSURANCE
					Sec. 101. Reporting, payment, and
				allocation of premium taxes
					Sec. 102. Regulation of nonadmitted
				insurance by insured’s home State
					Sec. 103. Participation in national
				producer database
					Sec. 104. Uniform standards for surplus
				lines eligibility
					Sec. 105. Streamlined application for
				commercial purchasers
					Sec. 106. GAO study of nonadmitted
				insurance market
					Sec. 107. Definitions
					TITLE II—REINSURANCE
					Sec. 201. Regulation of credit for
				reinsurance and reinsurance agreements
					Sec. 202. Regulation of reinsurer
				solvency
					Sec. 203. Definitions
					TITLE III—RULE OF CONSTRUCTION
					Sec. 301. Rule of Construction
				
			2.Effective
			 dateExcept as otherwise
			 specifically provided in this Act, this Act shall take effect upon the
			 expiration of the 12-month period beginning on the date of the enactment of
			 this Act.
		INONADMITTED
			 INSURANCE
			101.Reporting,
			 payment, and allocation of premium taxes
				(a)Home State’s
			 Exclusive AuthorityNo State other than the home State of an
			 insured may require any premium tax payment for nonadmitted insurance.
				(b)Allocation of
			 Nonadmitted Premium Taxes
					(1)In
			 generalThe States may enter into a compact or otherwise
			 establish procedures to allocate among the States the premium taxes paid to an
			 insured’s home State described in subsection (a).
					(2)Effective
			 dateExcept as expressly otherwise provided in such compact or
			 other procedures, any such compact or other procedures—
						(A)if adopted on or
			 before the expiration of the 330-day period that begins on the date of the
			 enactment of this Act, shall apply to any premium taxes that, on or after such
			 date of enactment, are required to be paid to any State that is subject to such
			 compact or procedures; and
						(B)if adopted after
			 the expiration of such 330-day period, shall apply to any premium taxes that,
			 on or after January 1 of the first calendar year that begins after the
			 expiration of such 330-day period, are required to be paid to any State that is
			 subject to such compact or procedures.
						(3)ReportUpon
			 the expiration of the 330-day period referred to in paragraph (2), the NAIC may
			 submit a report to the Committee on Financial Services and Committee on the
			 Judiciary of the House of Representatives and the Committee on Banking,
			 Housing, and Urban Affairs of the Senate identifying and describing any compact
			 or other procedures for allocation among the States of premium taxes that have
			 been adopted during such period by any States.
					(4)Nationwide
			 systemThe Congress intends that each State adopt a nationwide or
			 uniform procedure, such as an interstate compact, that provides for the
			 reporting, payment, collection, and allocation of premium taxes for nonadmitted
			 insurance consistent with this section.
					(c)Allocation
			 Based on Tax Allocation ReportTo facilitate the payment of
			 premium taxes among the States, an insured’s home State may require surplus
			 lines brokers and insureds who have independently procured insurance to
			 annually file tax allocation reports with the insured’s home State detailing
			 the portion of the nonadmitted insurance policy premium or premiums
			 attributable to properties, risks or exposures located in each State. The
			 filing of a nonadmitted insurance tax allocation report and the payment of tax
			 may be made by a person authorized by the insured to act as its agent.
				102.Regulation of
			 nonadmitted insurance by insured’s home State
				(a)Home State
			 AuthorityExcept as otherwise provided in this section, the
			 placement of nonadmitted insurance shall be subject to the statutory and
			 regulatory requirements solely of the insured’s home State.
				(b)Broker
			 LicensingNo State other than an insured’s home State may require
			 a surplus lines broker to be licensed in order to sell, solicit, or negotiate
			 nonadmitted insurance with respect to such insured.
				(c)Enforcement
			 ProvisionAny law, regulation, provision, or action of any State
			 that applies or purports to apply to nonadmitted insurance sold to, solicited
			 by, or negotiated with an insured whose home State is another State shall be
			 preempted with respect to such application.
				(d)Workers’
			 Compensation ExceptionThis section may not be construed to
			 preempt any State law, rule, or regulation that restricts the placement of
			 workers’ compensation insurance or excess insurance for self-funded workers’
			 compensation plans with a nonadmitted insurer.
				103.Participation
			 in national producer databaseAfter the expiration of the 2-year period
			 beginning on the date of the enactment of this Act, a State may not collect any
			 fees relating to licensing of an individual or entity as a surplus lines broker
			 in the State unless the State has in effect at such time laws or regulations
			 that provide for participation by the State in the national insurance producer
			 database of the NAIC, or any other equivalent uniform national database, for
			 the licensure of surplus lines brokers and the renewal of such licenses.
			104.Uniform
			 standards for surplus lines eligibilityA State may not—
				(1)impose
			 eligibility requirements on, or otherwise establish eligibility criteria for,
			 nonadmitted insurers domiciled in a United States jurisdiction, except in
			 conformance with section 5A(2) and 5C(2)(a) of the Non-Admitted Insurance Model
			 Act; and
				(2)prohibit a
			 surplus lines broker from placing nonadmitted insurance with, or procuring
			 nonadmitted insurance from, a nonadmitted insurer domiciled outside the United
			 States that is listed on the Quarterly Listing of Alien Insurers maintained by
			 the International Insurers Department of the NAIC.
				105.Streamlined
			 application for commercial purchasersA surplus lines broker seeking to procure or
			 place nonadmitted insurance in a State for an exempt commercial purchaser shall
			 not be required to satisfy any State requirement to make a due diligence search
			 to determine whether the full amount or type of insurance sought by such exempt
			 commercial purchaser can be obtained from admitted insurers if—
				(1)the broker
			 procuring or placing the surplus lines insurance has disclosed to the exempt
			 commercial purchaser that such insurance may or may not be available from the
			 admitted market that may provide greater protection with more regulatory
			 oversight; and
				(2)the exempt
			 commercial purchaser has subsequently requested in writing the broker to
			 procure or place such insurance from a nonadmitted insurer.
				106.GAO study of
			 nonadmitted insurance market
				(a)In
			 GeneralThe Comptroller General of the United States shall
			 conduct a study of the nonadmitted insurance market to determine the effect of
			 the enactment of this title on the size and market share of the nonadmitted
			 insurance market for providing coverage typically provided by the admitted
			 insurance market.
				(b)ContentsThe
			 study shall determine and analyze—
					(1)the change in the
			 size and market share of the nonadmitted insurance market and in the number of
			 insurance companies and insurance holding companies providing such business in
			 the 18-month period that begins upon the effective date of this Act;
					(2)the extent to
			 which insurance coverage typically provided by the admitted insurance market
			 has shifted to the nonadmitted insurance market;
					(3)the consequences
			 of any change in the size and market share of the nonadmitted insurance market,
			 including differences in the price and availability of coverage available in
			 both the admitted and nonadmitted insurance markets;
					(4)the extent to
			 which insurance companies and insurance holding companies that provide both
			 admitted and nonadmitted insurance have experienced shifts in the volume of
			 business between admitted and nonadmitted insurance; and
					(5)the extent to
			 which there has been a change in the number of individuals who have nonadmitted
			 insurance policies, the type of coverage provided under such policies, and
			 whether such coverage is available in the admitted insurance market.
					(c)Consultation
			 With NAICIn conducting the study under this section, the
			 Comptroller General shall consult with the NAIC.
				(d)ReportThe
			 Comptroller General shall complete the study under this section and submit a
			 report to the Committee on Financial Services of the House of Representatives
			 and the Committee on Banking, Housing, and Urban Affairs of the Senate
			 regarding the findings of the study not later than 30 months after the
			 effective date of this Act.
				107.DefinitionsFor purposes of this title, the following
			 definitions shall apply:
				(1)Admitted
			 insurerThe term admitted insurer means, with
			 respect to a State, an insurer licensed to engage in the business of insurance
			 in such State.
				(2)Exempt
			 commercial purchaserThe term exempt commercial
			 purchaser means any person purchasing commercial insurance that meets
			 the following requirements:
					(A)The person
			 employs or retains a qualified risk manager to negotiate insurance
			 coverage.
					(B)The person has
			 paid aggregate nationwide commercial property and casualty insurance premiums
			 in excess of $100,000 in the immediately preceding 12 months.
					(C)The person meets
			 at least one of the following criteria:
						(i)The
			 person possesses a net worth in excess of $20,000,000.
						(ii)The person
			 generates annual revenues in excess of $50,000,000.
						(iii)The person
			 employs more than 500 full time or full time equivalent employees per
			 individual insured or is a member of affiliated group employing more than 1,000
			 employees in the aggregate.
						(iv)The person is a
			 not-for-profit organization or public entity generating annual budgeted
			 expenditures of at least $30,000,000.
						(v)The
			 person is a municipality with a population in excess of 50,000 persons.
						(3)Home
			 stateThe term home State means the State in which
			 an insured maintains its principal place of business or, in the case of an
			 individual, the individual’s principal residence.
				(4)Independently
			 procured insuranceThe term independently procured
			 insurance means insurance procured directly by an insured from a
			 nonadmitted insurer.
				(5)NAICThe
			 term NAIC means the National Association of Insurance
			 Commissioners or any successor entity.
				(6)Nonadmitted
			 insuranceThe term nonadmitted insurance means any
			 property and casualty insurance permitted to be placed directly or through a
			 surplus lines broker with a nonadmitted insurer eligible to accept such
			 insurance.
				(7)Non-admitted
			 insurance model actThe term Non-Admitted Insurance Model
			 Act means the provisions of the Non-Admitted Insurance Model Act, as
			 adopted by the NAIC on August 3, 1994, and amended on September 30, 1996,
			 December 6, 1997, October 2, 1999, and June 8, 2002.
				(8)Nonadmitted
			 insurerThe term nonadmitted insurer means, with
			 respect to a State, an insurer not licensed to engage in the business of
			 insurance in such State.
				(9)Qualified risk
			 managerThe term qualified risk manager means, with
			 respect to a policyholder of commercial insurance, a person who meets all of
			 the following requirements:
					(A)The person is an
			 employee of, or third party consultant retained by, the commercial
			 policyholder.
					(B)The person
			 provides skilled services in loss prevention, loss reduction, or risk and
			 insurance coverage analysis, and purchase of insurance.
					(C)The person
			 possesses at least two of the following credentials:
						(i)An
			 advanced degree in risk management issued by an accredited college or
			 university.
						(ii)At
			 least 5 years of experience in one or more of the following areas of commercial
			 property insurance or commercial casualty insurance:
							(I)Risk
			 financing.
							(II)Claims
			 administration.
							(III)Loss
			 prevention.
							(IV)Risk and
			 insurance coverage analysis.
							(iii)At least one of
			 the following designations:
							(I)A designation as
			 a Chartered Property and Casualty Underwriter (in this clause referred to as
			 CPCU) issued by the American Institute for CPCU/Insurance
			 Institute of America.
							(II)A designation as
			 an Associate in Risk Management (ARM) issued by American Institute for
			 CPCU/Insurance Institute of America.
							(III)A designation
			 as a Certified Risk Manager (CRM) issued by the National Alliance for Insurance
			 Education & Research.
							(IV)A designation as
			 a RIMS Fellow (RF) issued by the Global Risk Management Institute.
							(V)Any other
			 designation, certification, or license determined by a State insurance
			 commissioner or other State insurance regulatory official or entity to
			 demonstrate minimum competency in risk management.
							(10)Premium
			 taxThe term premium tax means, with respect to
			 surplus lines or independently procured insurance coverage, any tax, fee,
			 assessment, or other charge imposed by a State on an insured based on any
			 payment made as consideration for an insurance contract for such insurance,
			 including premium deposits, assessments, registration fees, and any other
			 compensation given in consideration for a contract of insurance.
				(11)Surplus lines
			 brokerThe term surplus lines broker means an
			 individual, firm, or corporation which is licensed in a State to sell, solicit,
			 or negotiate insurance on properties, risks, or exposures located or to be
			 performed in a State with nonadmitted insurers.
				(12)StateThe
			 term State includes any State of the United States, the District
			 of Columbia, the Commonwealth of Puerto Rico, Guam, the Northern Mariana
			 Islands, the Virgin Islands, and American Samoa.
				IIREINSURANCE
			201.Regulation of
			 credit for reinsurance and reinsurance agreements
				(a)Credit for
			 ReinsuranceIf the State of domicile of a ceding insurer is an
			 NAIC-accredited State, or has financial solvency requirements substantially
			 similar to the requirements necessary for NAIC accreditation, and recognizes
			 credit for reinsurance for the insurer’s ceded risk, then no other State may
			 deny such credit for reinsurance.
				(b)Additional
			 Preemption of Extraterritorial Application of State LawIn
			 addition to the application of subsection (a), all laws, regulations,
			 provisions, or other actions of a State other than those of the State of
			 domicile of the ceding insurer are preempted to the extent that they—
					(1)restrict or
			 eliminate the rights of the ceding insurer or the assuming insurer to resolve
			 disputes pursuant to contractual arbitration to the extent such contractual
			 provision is not inconsistent with the provisions of title 9, United States
			 Code;
					(2)require that a
			 certain State’s law shall govern the reinsurance contract, disputes arising
			 from the reinsurance contract, or requirements of the reinsurance
			 contract;
					(3)attempt to
			 enforce a reinsurance contract on terms different than those set forth in the
			 reinsurance contract, to the extent that the terms are not inconsistent with
			 this title; or
					(4)otherwise apply
			 the laws of the State to reinsurance agreements of ceding insurers not
			 domiciled in that State.
					202.Regulation of
			 reinsurer solvency
				(a)Domiciliary
			 State RegulationIf the State of domicile of a reinsurer is an
			 NAIC-accredited State or has financial solvency requirements substantially
			 similar to the requirements necessary for NAIC accreditation, such State shall
			 be solely responsible for regulating the financial solvency of the
			 reinsurer.
				(b)Nondomiciliary
			 States
					(1)Limitation on
			 financial information requirementsIf the State of domicile of a
			 reinsurer is an NAIC-accredited State or has financial solvency requirements
			 substantially similar to the requirements necessary for NAIC accreditation, no
			 other State may require the reinsurer to provide any additional financial
			 information other than the information the reinsurer is required to file with
			 its domiciliary State.
					(2)Receipt of
			 informationNo provision of this section shall be construed as
			 preventing or prohibiting a State that is not the State of domicile of a
			 reinsurer from receiving a copy of any financial statement filed with its
			 domiciliary State.
					203.DefinitionsFor purposes of this title, the following
			 definitions shall apply:
				(1)Ceding
			 insurerThe term ceding insurer means an insurer
			 that purchases reinsurance.
				(2)Domiciliary
			 stateThe terms State of domicile and
			 domiciliary State means, with respect to an insurer or reinsurer,
			 the State in which the insurer or reinsurer is incorporated or entered through,
			 and licensed.
				(3)ReinsuranceThe
			 term reinsurance means the assumption by an insurer of all or part
			 of a risk undertaken originally by another insurer.
				(4)Reinsurer
					(A)In
			 generalThe term reinsurer means an insurer to the
			 extent that the insurer—
						(i)is
			 principally engaged in the business of reinsurance;
						(ii)does not conduct
			 significant amounts of direct insurance as a percentage of its net premiums;
			 and
						(iii)is not engaged
			 in an ongoing basis in the business of soliciting direct insurance.
						(B)DeterminationA
			 determination of whether an insurer is a reinsurer shall be made under the laws
			 of the State of domicile in accordance with this paragraph.
					(5)StateThe
			 term State includes any State of the United States, the District
			 of Columbia, the Commonwealth of Puerto Rico, Guam, the Northern Mariana
			 Islands, the Virgin Islands, and American Samoa.
				IIIRULE OF
			 CONSTRUCTION
			301.Rule of
			 ConstructionNothing in this
			 Act or amendments to this Act shall be construed to modify, impair, or
			 supersede the application of the antitrust laws. Any implied or actual conflict
			 between this Act and any amendments to this Act and the antitrust laws shall be
			 resolved in favor of the operation of the antitrust laws.
			
	
		
			Passed the House of Representatives
			 September 27, 2006.
			KAREN L. HAAS,
			Clerk.
		
	
